91 F.3d 1210
UNITED STATES of America, Plaintiff-Appellee,v.Jerry Lee IMES, Jr., Defendant-Appellant.
No. 95-30025.
United States Court of Appeals,Ninth Circuit.
July 5, 1996.

ORDER
Before:  FLETCHER, NOONAN, and RYMER, Circuit Judges.


1
The opinion and dissent filed April 5, 1996, slip op. 4175, and reported at 80 F.3d 1309 (9th Cir.1996), are withdrawn in light of the parties' agreement that the conviction should be vacated because the jury was erroneously instructed.  A memorandum disposition is filed in their place, and the petition for rehearing and suggestion for rehearing en banc are dismissed as moot.